Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 1 of 10 Page ID #:5220




   1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Alex Spiro (admitted pro hac vice)
   2  alexspiro@quinnemanuel.com
   3 51 Madison Avenue, 22nd Floor
     New York, New York 10010
   4 Telephone: (212) 849-7000
   5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Robert M. Schwartz (Bar No. 117166)
   6   robertschwartz@quinnemanuel.com
   7 Michael T. Lifrak (Bar No. 210846)
       michaellifrak@quinnemanuel.com
   8 Jeanine M. Zalduendo (Bar No. 243374)
       jeaninezalduendo@quinnemanuel.com
   9 865 South Figueroa Street, 10th Floor
  10 Los Angeles, California 90017-2543
     Telephone: (213) 443-3000
  11
     Attorneys for Defendant Elon Musk
  12
  13
                               UNITED STATES DISTRICT COURT
  14
                          CENTRAL DISTRICT OF CALIFORNIA
  15
  16
       VERNON UNSWORTH,                            Case No. 2:18-cv-08048
  17
                  Plaintiff,                       Judge: Hon. Stephen V. Wilson
  18
            vs.                                    DEFENDANT’S MOTION TO
  19                                               CLARIFY AND MODIFY THE
       ELON MUSK,                                  PRETRIAL ORDER
  20
                  Defendant.                       Complaint Filed: September 17, 2018
  21                                               Trial Date: December 3, 2019
  22
  23
  24
  25
  26
  27
  28
                                                                          Case No. 2:18-cv-08048
                                DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 2 of 10 Page ID #:5221




    1                               NOTICE OF MOTION
    2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    3        This motion to clarify and modify the November 27, 2019 Pretrial Order is
    4 made on the following grounds: (1) Mr. Musk requests this Court specify (or should
    5 require Mr. Unsworth to specify) what evidence will be used to show Mr. Musk’s
    6 mental state at the time of the July 15, 2018 tweets; (2) Mr. Musk renews his request
    7 that the BuzzFeed emails be excluded; (3) Mr. Musk requests the Court exclude all
    8 evidence related to the second investigation, which was directed by counsel; (4) Mr.
    9 Musk requests that the Court exclude all evidence that cannot be tied solely to the
   10 July 15, 2018 tweets; and (5) Mr. Musk requests the Court issue an order quashing
   11 the trial subpoena issued by Mr. Unsworth.
   12        This motion is based upon this notice of motion and motion; the attached
   13 memorandum of points and authorities; all pleadings and papers on file in this
   14 action; such other evidence or arguments as may be presented to the Court; and such
   15 other matters of which this Court may take judicial notice.
   16
   17 DATED: December 2, 2019             Respectfully submitted,
   18
                                          QUINN EMANUEL URQUHART &
   19                                     SULLIVAN, LLP
   20
                                            By /s/ Alex Spiro
   21                                         Alex Spiro
                                              Attorneys for Defendant Elon Musk
   22
   23
   24
   25
   26
   27
   28
                                               -i-                       Case No. 2:18-cv-08048
                               DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 3 of 10 Page ID #:5222




   1 I.      INTRODUCTION.
   2         After litigating this case for more than a year, Mr. Unsworth decided one week
   3 before trial—after the Court’s November 19, 2019 summary judgment order—to
   4 abandon any claim for defamation based on the statements that Mr. Unsworth alleged
   5 called him a “child rapist,” “child sex-trafficker,” and “husband of a 12-year old child
   6 bride,” as pleaded in the Complaint. Yet Mr. Unsworth effectively seeks to hold Mr.
   7 Musk liable for these statements by equating the phrase “pedo guy” used in the July
   8 15 tweet with Mr. Musk’s statement that a reporter providing favorable coverage to
   9 Mr. Unsworth should stop defending “child rapists.” The Court has held these
  10 statements are relevant for the “limited purpose of establishing Musk’s state of mind
  11 at the time of the alleged defamation.” (Dkt. 137 at 4). As explained below, the
  12 statements in the emails are not relevant and no curative instruction can address the
  13 unfair prejudice stemming from introduction of these inflammatory statements.
  14         But, in any event, Mr. Unsworth’s gamesmanship has injected new evidentiary
  15 issues on which Mr. Musk respectfully requests clarity before trial begins.
  16         First, Mr. Musk understands that Mr. Unsworth has delineated in his pretrial
  17 brief the precise evidence he seeks to introduce for this limited purpose. Because Mr.
  18 Musk must be permitted to prepare for trial based on the potential scope of admissible
  19 evidence, Mr. Musk requests that the Court limit Mr. Unsworth to the evidence
  20 included in his pretrial brief.
  21         Second, Mr. Musk renews his request that the BuzzFeed emails be excluded.
  22 The statements are based on different facts and therefore the probative value (if any)
  23 of the later statements, as reflecting what Mr. Musk said before he learned those
  24 facts, is limited. In the BuzzFeed emails, Mr. Musk was responding to an inquiry
  25 concerning a lawsuit from Mr. Unsworth. Indeed, it was clear immediately after Mr.
  26 Musk’s July 15 tweets that Mr. Unsworth planned to sue Mr. Musk. Mr. Musk was
  27 basing his August statements on detailed information that had been provided to him
  28 from an investigation; he was not merely repeating what he has said in July. And, as

                                               -1-                       Case No. 2:18-cv-08048
                               DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 4 of 10 Page ID #:5223




   1 the Court recognized in limiting use of the Howard investigator report, the content is
   2 inflammatory. Numerous courts have recognized that a curative instruction will not
   3 alleviate the prejudice in such circumstances. Thus, the BuzzFeed emails should be
   4 excluded entirely.
   5          Third, as to the investigations, the Court should exclude any evidence of the
   6 second investigation directed by counsel. The Court also should preclude Mr.
   7 Unsworth from eliciting testimony concerning Mr. Birchall’s offer to pay the first
   8 investigator a $10,000 bonus because no evidence indicates Mr. Musk knew about the
   9 offer.
  10          Fourth, if the BuzzFeed emails are introduced, Mr. Musk requests that the
  11 Court exclude evidence that cannot be tied solely to the tweets. Thus, for instance,
  12 evidence of any Thai police investigation should be excluded because nothing links it
  13 solely to Mr. Musk’s July 15 tweets, as opposed to other statements Mr. Musk made
  14 but on which Mr. Unsworth is no longer basing his claim. And any prior testimony
  15 that fails to distinguish between the tweets and the BuzzFeed articles should not be
  16 permitted to be used as evidence or for impeachment purposes.
  17          Finally, the Court did not address Mr. Musk’s motion to quash the trial
  18 subpoena issued by Mr. Unsworth. The subpoena is invalid on its face but Mr.
  19 Unsworth’s counsel nonetheless has refused to withdraw the subpoena. Thus, Mr.
  20 Musk respectfully request the Court issue an order quashing the subpoena.1
  21 II.      MR. MUSK REQUESTS THE COURT CLARIFY WHAT EVIDENCE
  22          MR. UNSWORTH MAY PRESENT TO SHOW MR. MUSK’S MENTAL
  23          STATE AT THE TIME OF THE JULY 15, 2018 TWEETS.
  24          In the Pretrial Order, the Court has decided that evidence that Mr. Musk sent
  25 two emails on August 30, 2018 is relevant to Mr. Musk’s state of mind on July 15.
  26
  27
  28

                                               -2-                       Case No. 2:18-cv-08048
                               DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 5 of 10 Page ID #:5224




   1 (Dkt. 137, at 3.) Mr. Unsworth intends to introduce a variety of evidence other than
   2 the BuzzFeed emails to prove Mr. Musk’s mental state and, to that end, Mr.
   3 Unsworth listed eight categories of evidence he will seek to use at trial to prove Mr.
   4 Musk’s mental state. (Dkt. 134, at 8-9.) Mr. Musk respectfully requests that the
   5 Court limit Mr. Unsworth to the evidence included in his pretrial brief, one item of
   6 which the Court already has excluded.
   7        Such clarification is necessary for three reasons. First, Mr. Unsworth should
   8 not be permitted, through the use of vague language, to inject irrelevant matters into
   9 this trial. Thus, with regard to Mr. Unsworth’s statement that he will use “[Mr.]
  10 Musk’s engagement of two private investigators to attempt to get dirt on Unsworth,”
  11 Mr. Musk understands Mr. Unsworth to mean he will seek to introduce only the fact
  12 that Mr. Musk engaged a private investigator, and nothing more.2 (Dkt. 134, at 8.) If
  13 Mr. Musk is incorrect, he requests the Court direct Mr. Unsworth to clarify what
  14 other evidence about the investigation(s) he plans to introduce. With regard to Mr.
  15 Unsworth’s assertion that he plans to introduce evidence of Mr. Musk “[o]rganizing a
  16 leak campaign against Unsworth,” (Dkt. 134, at 9), Mr. Musk interprets the Court’s
  17 pretrial order to mean that the only evidence admissible on this topic is evidence that
  18 Mr. Musk attempted to leak some information about Mr. Unsworth in the European
  19 press, and nothing more. (Dkt. 137, at 8.) If this understanding is incorrect, Mr.
  20 Musk requests clarification on what evidence related to the purported press leaks is
  21 admissible.
  22        Second, Mr. Musk is entitled to know the universe of evidence that Mr.
  23 Unsworth intends to introduce for this limited purpose to know the relevant topics for
  24
       1
  25    Mr. Musk separately is renewing his motion to exclude the expert opinion of Dr.
     Jansen, filed concurrently. Mr. Musk also is filing separately his objections to the
  26 Court’s preliminary jury instructions.
  27 2 As explained, infra, this Court must exclude evidence of the second investigation,
  28 as it was conducted at the direction of counsel in preparing for this litigation.

                                              -3-                       Case No. 2:18-cv-08048
                              DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 6 of 10 Page ID #:5225




   1 voir dire, how to prepare for opening statements, whether to object to exhibits, and
   2 how to designate deposition testimony. Such surprise at opening statements could
   3 lead to a mistrial if it results in the introduction of inadmissible and inflammatory
   4 evidence. See Littlewind v. Rayl, 839 F. Supp. 1369, 1376 (D.N.D. 1993) (it was an
   5 error not to declare a mistrial where inflammatory and inadmissible material was
   6 referenced in the opening statement); Hodge v. Am. Home Assur. Co., 150 F.R.D. 25,
   7 26-27 (D.P.R. 1993) (“The reference to inadmissible evidence on two occasions, the
   8 objections correctly made, and the belief that the jury, now presented with a scenario
   9 which stresses a verdict for plaintiff relying upon such inadmissible evidence, have
  10 led me to the unpleasant decision to declare a mistrial … I cannot punish the lack of
  11 prospective intuition where there was no inkling that settlement would have been a
  12 theme of opening statement.”); see also Anheuser-Busch, Inc. v. Nat. Beverage
  13 Distributors, 69 F.3d 337, 346 (9th Cir. 1995) (affirming grant of mistrial due to
  14 attorney’s violation of in limine rulings).
  15         Third, Mr. Musk is entitled to a meaningful opportunity to seek enforcement of
  16 this Court’s demarcation of evidence being admitted for the limited purpose of
  17 showing Mr. Musk’s state of mind, which the Court has recognized is subject to
  18 balancing under Rule 403, before Mr. Unsworth offers such evidence to the jury. Mr.
  19 Musk should not be subjected to Mr. Unsworth’s unilateral balancing of these factors,
  20 such that inadmissible evidence is repeatedly brought before the jury, only to have
  21 objections sustained and have the jury tainted.
  22 III.    THE COURT SHOULD EXCLUDE EVIDENCE RELATED TO MR.
  23         UNSWORTH’S ABANDONED CLAIM BASED ON THE BUZZFEED
  24         EMAILS.
  25         In the Pretrial Order, the Court states that “[e]vidence that Musk investigated
  26 Unsworth or attempted to have portions of that investigation leaked does not open the
  27 door to false information about Unsworth in the underlying report. The parties
  28 should be careful to avoid evidence that is confusing, inflammatory, or otherwise

                                               -4-                       Case No. 2:18-cv-08048
                               DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 7 of 10 Page ID #:5226




   1 irrelevant.” (Dkt. 137 at 8.) This same evidence formed the basis for Mr. Musk’s
   2 statements in the emails to the BuzzFeed reporter. Because a curative instruction
   3 cannot undo the jurors’ emotional responses to inflammatory evidence, the Court
   4 should exclude the statements in the BuzzFeed emails.
   5         Inflammatory evidence is unfairly prejudicial when it provides “an improper
   6 basis” for the jurors to base their decision on an “emotional” reaction to such
   7 evidence. Advisory Committee Notes, Fed. R. Evid. 403. Exclusion of inflammatory
   8 evidence involving sexual misconduct with children will be warranted where the
   9 evidence is of limited relevance. See, e.g., Wilson v. Longview School District, 775
  10 F. App’x 277 (9th Cir. 2019) (affirming exclusion of allegations that teacher
  11 physically and sexually abused children as of “limited probative value” and
  12 “substantially outweighed by the extremely inflammatory effect”).
  13         In Wilson, the Ninth Circuit affirmed the exclusion of allegations of sexual
  14 abuse of children where the incidents were alleged to have “occurred after the events
  15 in the case,” or were remote in time or retracted. Id. The “limited probative value” in
  16 that case was “substantially outweighed by the extremely inflammatory effect” that
  17 necessarily stemmed from accusations of child sex abuse allegations. Id. The same
  18 is true here. The statements in the BuzzFeed emails are of limited probative value as
  19 to Mr. Musk’s state of mind on July 15 because the investigation and BuzzFeed
  20 emails each responded to the threat of a lawsuit and reflected specific information
  21 Mr. Musk received after July 15. To hold Mr. Musk liable for the July 15 tweets
  22 would undermine the “public policy ... that the paths which lead to the ascertainment
  23 of truth should be left as free and unobstructed as possible.” Silberg v. Anderson, 50
  24 Cal. 3d 205, 213 (1990) (quoting Briscoe v. LaHue, 460 U.S. 325, 333 (1983)
  25 (discussing litigation privilege).
  26         Indeed, by the time the first investigation began, Mr. Unsworth already
  27 believed that litigation had commenced. The prospect of such litigation forced Mr.
  28 Musk to defend himself against the accusation that he called Mr. Unsworth a

                                               -5-                       Case No. 2:18-cv-08048
                               DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 8 of 10 Page ID #:5227




   1 pedophile. Even if such evidence has some probative value, it does not outweigh the
   2 prejudice that accompanies the BuzzFeed email statements, which Mr. Unsworth has
   3 elected not to prove are defamatory. Instructing the jurors on the limited applicability
   4 of these statements will not cure the inflammatory effect and resulting prejudice.
   5 See, e.g., Virgin Islands v. Pinney, 967 F.2d 912, 918 (3d Cir. 1992) (holding that
   6 limiting instruction on testimony of child molestation would not reduce risk of jury
   7 considering such evidence for improper purpose; “given the emotionally charged
   8 content of [the] testimony, its de minimus probative value to the jury in fulfilling its
   9 responsibilities, and the very real danger of its misuse, we are unable to conceive of a
  10 rationale that would persuasively support the admission of that testimony”). Thus,
  11 Mr. Musk renews his request that the August 30 BuzzFeed emails be excluded.
  12 IV.    THE COURT SHOULD EXCLUDE IRRELEVANT “STATE OF MIND”
  13        EVIDENCE.
  14        Even accepting that some events post-dating the publication of the July 15
  15 tweets could be relevant to Mr. Musk’s July 15 state of mind, the Court should
  16 exclude evidence of the second investigation, which was initiated by counsel, and of
  17 events related to the first investigation about which Mr. Musk lacks knowledge.
  18        As to the second investigation, it falls within the scope of the attorney-client
  19 privilege and is subject to work product protection because the investigator was hired
  20 by Mr. Musk’s counsel and worked at counsel’s direction in preparation for
  21 defending this lawsuit. See Lincoln Benefit Life Co. v. Fundament, 2018 WL
  22 7051064, at *2 (C.D. Cal. Dec. 6, 2018) (holding work of investigator hired by
  23 counsel in connection with potential lawsuit covered by attorney-client privilege and
  24 subject to work product protection). Mr. Musk prepared a privilege log containing
  25 information on the second investigation and Mr. Unsworth did not challenge that
  26 assertion of privilege.
  27        The Court also should preclude Mr. Unsworth from eliciting testimony
  28 concerning Mr. Birchall’s offer to pay the first investigator a $10,000 bonus and any

                                               -6-                       Case No. 2:18-cv-08048
                               DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 9 of 10 Page ID #:5228




   1 other evidence not communicated to Mr. Musk. Such events have no bearing on Mr.
   2 Musk’s state of mind in publishing the July 15 tweets absent proof that Mr. Musk had
   3 knowledge of them.
   4 V.      THE COURT SHOULD EXCLUDE EVIDENCE NOT TIED SOLELY
   5         TO THE JULY 15 TWEETS.
   6         Because Mr. Unsworth “has elected to pursue liability and damages only for
   7 the tweets, and not further potentially defamatory statements made to Buzzfeed by
   8 Musk via emails,” (Dkt. 137 at 3), the Court should exclude all evidence that cannot
   9 be tied solely to the tweets.
  10         To take one example, Mr. Unsworth has asserted that he was investigated by
  11 the Thai police. But he has not tied that alleged police investigation to the July 15
  12 tweets, as opposed to the BuzzFeed article. Nor could any evidence establish such a
  13 link. Mr. Unsworth testified he has never been contacted by a police investigator “as
  14 a result of anything Mr. Musk said about” him. (Unsworth Depo., 141:16-19.)
  15 Although one police department allegedly contacted his companion, Tik, Mr.
  16 Unsworth admitted that, shortly before this contact occurred, he had applied for a
  17 new Thai visa, which provides an alternate reason for any police contact. Because
  18 the Thai contact is not relevant to any claim or defense left in this action, it should be
  19 excluded under Federal Rules of Evidence 401, 402, and 403.
  20         Indeed, as a general matter, the shift in Mr. Unsworth’s case theory less than
  21 two weeks before trial renders certain deposition testimony and interrogatory
  22 responses that do not distinguish between the July 15 tweets and the BuzzFeed emails
  23 inadmissible and their use improper for any purpose. See, e.g., Paramount Farms
  24 Int’l LLC v. Ventilex B.V., 500 F. App’x 586, 588 (9th Cir. 2012) (affirming district
  25 court’s exclusion of “ambiguous and confusing” deposition testimony); Brown v.
  26 Nat’l R.R. Passenger Co., 221 F.3d 1338 (7th Cir. 2000) (“Because this
  27 ‘impeachment’ evidence was ambiguous, may not have been truly impeaching, and
  28 would have required extensive clarifying testimony involving collateral issues, we

                                               -7-                       Case No. 2:18-cv-08048
                               DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
Case 2:18-cv-08048-SVW-JC Document 140 Filed 12/02/19 Page 10 of 10 Page ID #:5229




   1 cannot say the district court abused its discretion in not permitting cross examination
   2 on the deposition testimony.”); Long v. Abbott, 2017 WL 2256604, at *3 (D. Me.
   3 May 23, 2017) (noting that “[t]o be effective as impeachment evidence, the evidence
   4 must truly impeach and here, the evidence that Officer Abbott wishes to use to
   5 impeach Mr. Long is ambiguous at best and misleading at worst”). The Court thus
   6 should require, as it has of the expert testimony of Dr. Jansen, that evidence be linked
   7 directly to the July 15 tweets.
   8 VI.    THE COURT SHOULD QUASH THE TRIAL SUBPOENA.
   9        Finally, the Court should quash the impermissible and overly broad trial
  10 subpoena Mr. Unsworth served on Mr. Musk, by which he seeks voluminous
  11 categories of documents that Mr. Unsworth never sought in discovery. As Mr. Musk
  12 explained in his motion to quash (Dkt. 126), the subpoena is not a proper trial
  13 subpoena, it inappropriately seeks additional information on Mr. Musk’s net worth,
  14 any additional information regarding Mr. Musk’s personal finances has no relevance,
  15 and the information sought is highly prejudicial and will inflame the jury and cause
  16 confusion.
  17
       DATED: December 2, 2019              Respectfully submitted,
  18
  19                                        QUINN EMANUEL URQUHART
                                               & SULLIVAN, LLP
  20
  21                                         By    /s/ Alex Spiro
                                               Alex Spiro (admitted pro hac vice)
  22
                                               Attorneys for Defendant Elon Musk
  23
  24
  25
  26
  27
  28

                                              -8-                       Case No. 2:18-cv-08048
                              DEFENDANT’S MOTION TO CLARIFY AND MODIFY THE PRETRIAL ORDER
